DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This is in reply to an amendment filed on April 5, 2022.  Applicants amended claims 1-3 and 5-15 and added new claims 16-21.  Claims 1-21 are pending.

The Office respectfully notes that it appears that the status of claim 5 should be “Currently Amended” rather than “Previously Presented” reflecting amendments to the claim.
Also, the Office respectfully notes that it appears that claims 3 and 7-9 amendment mark-ups are missing (i.e., “to  of the multi-regions” in claim 8; and “the axis of rotation[[]]” in claim 9).  See MPEP 1.121.


Priority
The instant application is a 371 National Stage of International Application No. PCT/EP2019/061534, filed on May 6, 2019, which claims priority to German Application No. DE 10 2018 116 876.4, filed on July 12, 2018, and German Application No. DE 10 2018 120 575.9, filed on August 23, 2018.

Acknowledgment is made of Applicants’ claim for foreign priority under 35 U.S.C. 119(a)-(d).  A certified copy of the DE 10 2018 116 876.4 application filed in Germany on July 12, 2018 and the DE 10 2018 120 575.9 application filed in Germany on August 23, 2018 have been filed.


Response to Arguments
Applicants’ amendments to claims 1, 3, 5, and 7 and remark (Remarks, p. 6) regarding 35 U.S.C. 112(f) claim interpretation are acknowledged.  In view of the amendments, interpretation of the claims under 35 U.S.C. 112(f), except as discussed below, is moot.

Applicants’ amendments to claims 1-3 and 8 and remarks (Remarks, p. 6) regarding 35 U.S.C. 112(b) rejections are acknowledged.  In view of the amendments, the rejections are moot.

Applicants’ amendments to claims 1-3, 7-9, 12, and 15 and remarks (Remarks, pp. 6-7) regarding objections to claims are acknowledged.  In view of the amendments, the objections, except as discussed below, are moot.

Applicants’ amendments to claim 15 and remarks (Remarks, p. 7) regarding 35 U.S.C. 101 rejection are acknowledged.  In view of the amendment, the rejection is moot.

Applicants’ arguments filed on April 5, 2022 have been fully considered but they are not persuasive or are moot in view of new grounds of rejection.

In response to Applicants’ argument regarding newly amended independent claim 1, Korherr, and “each of the coupling devices is insulated from each other” (Remarks, p. 8), the Office respectfully submits that the argument is not commensurate with the rejections and that the relevant claimed features are taught by Korherr.  For example, figure 14 and paragraph [0165] of Korherr teach “each of the coupling devices being insulated from each other” (i.e., coupling devices 38 extend through recesses 56 of insulative base 22).  The Office respectfully notes that while Korherr discloses metal sheet segments 38 of interaction ring 36 in figure 7 ([0136]), sections 38 of interaction ring 36 in figure 14, as well as in figure 4, ([0163] and [0118]) are not disclosed as being “formed from a metal sheet… [and] correspondingly segmented” ([0136]) as in figure 7. 

In response to Applicants’ argument regarding newly amended independent claim 1, Korherr, “wherein the processing circuitry is configured for detecting a position-dependent influence on the measuring fields caused by the capacitive coupling of the coupling devices in order to develop and supply as an output position information of-the handle” (underline emphasis in the original), capacitively couple to capacitive screen 12, and electrical conductivity chain (Remarks, p. 9), the Office respectfully disagrees and submits that coupling devices 38 capacitively couple to capacitive screen 12 when, for example, “the sections 38 rolled over by the force transmission elements 40 are pressed onto the capacitive screen 12”  ([0168]) and “[d]uring a pressure actuation of the pressure- and rotational-actuation device 16,… the rotating ring, is pressed onto the capacitive operator interface 14 of the capacitive screen 12…. [and a] corresponding signal is hereby generated by the capacitive screen 12.” ([0174] and [0175]).

In response to Applicants’ argument regarding “these claim elements”, Korherr, and “combination as a whole” (Remarks, p. 9), the Office respectfully disagrees and submits that Korherr teaches the features discussed above and in the rejections below and that all features of newly amended independent claim 1 are taught and/or suggested by the cited references, as discussed in the rejections below.

In response to Applicants’ arguments regarding Korherr and “operates on a very different principle”, and electrical connection (Remarks, p. 9), as best understood and without conceding the arguments, the Office respectfully submits that the arguments are not commensurate with the claim language and reference.

	In response to Applicants’ arguments regarding Klein, prior art structure, coupling devices, and measuring fields (Remarks, p. 10), as best understood and without conceding the arguments, the Office respectfully submits that the arguments are not commensurate with the rejections.

	In response to Applicants’ argument regarding Klein, analogous to the coupling device, and measuring fields (Remarks, p. 10), without conceding the argument, the Office respectfully submits that the argument is not commensurate with the claim language and rejections.

	In response to Applicants’ arguments regarding Klein, “teach that for which it is cited”, and suitable to modify Korherr (Remarks, p. 10), the Office respectfully disagrees and submits that the arguments are not commensurate with the rejections, Klein teaches the features discussed, and the cited references teach and/or suggest the features discussed, as discussed in the rejections below.
	In response to Applicants’ argument regarding independent claim 1 and allowability (Remarks, p. 10), the Office respectfully disagrees and submits that all features of independent claim 1 are taught and/or suggested by the cited references, as discussed above and in the rejections below.  As such, independent claim 1 is not allowable.

	In response to Applicants’ argument regarding Marriott, conventional track pad, and rotary actuator (Remarks, p.. 10-11), without conceding the argument, the Office respectfully submits that the argument is not commensurate with the rejections, Marriott is cited for teaching the features discussed in the rejections below, and the motivation to combine the references is as also discussed in the rejections below.

	In response to Applicants’ argument regarding Marriott, direction-dependent function, and comparable to “the rotational movement of knobs such as in Korherr and Klein” (Remarks, p. 11), the Office respectfully disagrees and submits that the motivation to combine Korherr and Klein with Marriott is as discussed in the rejections below.

	In response to Applicants’ argument to Marriott and make up with regard to Korherr and Klein (Remarks, p. 11), the Office respectfully submits that all features of independent claim 1 are taught and/or suggested by the cited references, as discussed above and in the rejections below.

	In response to Applicants’ argument regarding “the Office Action’s proposed combination” and “all of the elements of claim 1” (Remarks, p. 11), the Office respectfully disagrees and/or submits that all features of independent claim 1 are taught and/or suggested by the cited references, as discussed above and in the rejections below.

	In response to Applicants’ arguments regarding motivation for combining the references, claim features, and obviousness (Remarks, p. 11), the Office respectfully disagrees and submits that all features of independent claim 1 are taught and/or suggested by the cited references, the motivations for the combinations are as discussed in the rejections below, and the claimed invention is obvious to a person of ordinary skill in the art, as discussed above and/or in the rejections below.

	In response to Applicants’ arguments regarding motivation for the combination, problem solving, how to combine the references, and problem recognition (Remarks, p. 11), the Office respectfully disagrees and submits that the arguments are not commensurate with the claim language and rejections and that the motivations for the combinations are as discussed in the rejections below.

	In response to Applicants’ arguments regarding independent claim 1, dependent claims 2-11, 14, and 15, and patentability distinguishable over the combination (Remarks, p. 11), the Office respectfully disagrees and submits that all features of independent claim 1 are taught and/or suggested by the cited references, as discussed above and in the rejections below, and the motivations for the combinations are as also discussed in the rejections below.  As such, independent claim 1 is not allowable.  In addition, dependent claims 2-11, 14, and 15 are not allowable by virtue of their individual dependencies from independent claim 1, and as discussed in the rejections below.

	In response to Applicants’ arguments regarding dependent claims 12 and 13, cure, one claimed element, motivation to combine, and obviousness (Remarks, p. 12), the Office respectfully disagrees and submits that all features of independent claim 1 are taught and/or suggested by the cited references, as discussed above and in the rejections below, and the motivations for the combinations are as also discussed in the rejections below.  As such, there are no deficiencies, as argued, requiring cure and independent claim 1 is obvious and not allowable.  In addition, claims 12 and 13 are not allowable by virtue of their individual dependencies from independent claim 1, and as discussed in the rejections below.

	In response to Applicants’ argument regarding newly added dependent claims 16-21 (Remarks, p. 12), the Office respectfully disagrees and submits that all features of independent claim 1 are taught and/or suggested by the cited references, as discussed above and in the rejections below, and the motivations for the combinations are as also discussed in the rejections below.  As such, independent claim 1 is obvious and not allowable.  In addition, newly added dependent claim 16-21 are not allowable by virtue of their individual dependencies from independent claim 1, and as discussed in the rejections below.  (See also 35 U.S.C. 112(a) rejections below).

	For the reasons discussed above and in the rejections below, pending claims 1-21 are not allowable.



Claim Objections
Claims 1-21 are objected to for the reasons discussed below.

Regarding claims 1, 3, 5, and 7, “the detection surface” (claim 1: in the last line of the second limitation, second line of the third limitation, and fourth and last lines of the fifth limitation; claim 3: in the third line; claim 5: in the third line; and claim 7: in the second, fourth, and fifth lines) should be changed to “the capacitive detection surface” for consistency with “capacitive detection surface” previously recited.

Regarding claim 1, “each respective coupling device of the plurality” in the second to last line of the fifth limitation should be changed to “each respective coupling device of the plurality of coupling devices” for clarity and for consistency with “plurality of coupling devices” previously recited.

Regarding claim 2, “the position of the measuring fields” should be changed to “a position of the measuring fields” since “position of the measuring fields” was not previously recited.  For purposes of examination, the claim language will be interpreted as discussed in the rejections below.

Regarding claim 8, “all of the multi-regions” should be changed to “all of 

Regarding claims 10 and 12, “the support” in each claims should be changed to “a support” since “support” was not previously recited, or “the bearing”, if appropriate.  For purposes of examination, the claim language will be interpreted as discussed in the rejections below.

Regarding claim 13, “the handling means” should be changed to “a handling means” since “handling means” was not previously recited, or “the handle” for consistency with “handle” previously recited.  For purposes of examination, the claim language will be interpreted as discussed in the rejections below.

Regarding claims 2-21, these claims are objected to as being dependent upon an objected to base claim.

Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The instant application recites: “handling means” in claim 13, which is interpreted as a rotary adjuster or knob (see, e.g., Abstract, [0010], [0041], and [0042] of the printed publication of the instant application).

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “processing circuitry” in claims 1, 3, and 5, which is interpreted as “a capacitive detection device with a projected capacitive technology, in particular with a mutual-capacitance structure” ([0008] of the printed publication of the instant application).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If Applicants do not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5-11, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Korherr et al. in US 2020/0019263 A1 (hereinafter Korherr) in view of Klein et al. in WO 2017/072232 A1 (hereinafter Klein; June 18, 2020 IDS reference; US 2018/0314357 A1 is being used as a translation thereof), in further view of Marriott et al. in US 2005/0110768 A1 (hereinafter Marriott).

Regarding claim 1, Korherr teaches:
An input device, comprising (An input device 10; Fig. 1 and [0081]): 
a capacitive detection surface (a capacitive screen 12 detection surface; Fig. 1 and [0081]); 
processing circuitry that is electrically connected to the capacitive detection surface and is adapted to form, an associated array of electrical measuring fields for spatially resolving detection of a capacitive influence on the detection surface (computing unit processing circuitry that is electrically connected to the capacitive screen 12 detection surface and is adapted to form an associated array of electrical measuring fields for spatially resolving detection of a capacitive influence on the capacitive screen 12 detection surface; see Fig. 1 and [0012]); 
a handle having a first degree of freedom of movement, the handle is located over the detection surface by a bearing, the handle being movable along an adjustment path when moved by being touched by an operator (a handle 16 having a first degree of freedom of movement (rotational movement about rotation axis A), the handle 16 is located over the capacitive screen 12 detection surface by a bearing 22, the handle 16 being movable along an adjustment path (corresponding to rotational movement about rotation axis A) when moved by being touched by an operator; Figs. 1-7, [0018], [0082], [0083], [0085]-[0088], [0091], [0095], and [0119], see also Figs. 14-16); 
a coupling electrode that moves at least partially along with movement of the handle (a coupling electrode 40, 42, and 48 that moves at least partially along with movement of the handle 16; Figs. 14-16, [0167], [0168], [0170], and [0172], see also Figs. 1-7, [0096], [0120], [0123], [0124], [0126], and [0127]); and 
a plurality of coupling devices made of a conductive material, each of the coupling devices being insulated from each other and the capacitive detection surface, being distributed along the adjustment path, and being disposed by the bearing over the detection surface positioned so that a measuring field is capacitively coupled to an associated coupling device of the plurality of coupling devices, wherein the measuring field associated with each respective coupling device of the plurality defines exactly one partial region of the detection surface (a plurality of coupling devices 38 made of a conductive material, each of the coupling devices 38 being insulated from each other (i.e., coupling devices 38 extend through recesses 56 of insulative base 22; see Response to Arguments section above) and the capacitive screen 12 detection surface (i.e., when coupling devices 38 are not being pressed onto the capacitive screen 12 detection surface – no rotational actuation or pressure actuation), being distributed along the adjustment path (corresponding to rotational movement about rotation axis A), and being disposed by the bearing 22 over the capacitive screen 12 detection surface positioned so that a measuring field is capacitively coupled to an associated coupling device 38 of the plurality of coupling devices 38, wherein the measuring field associated with each respective coupling device 38 of the plurality defines exactly one partial region of the capacitive screen 12 detection surface; Figs. 14-16, [0163]-[0169], and [0172], see also Figs. 1-6 and [0128]); and 
wherein a plurality of positions of the handle exist along the adjustment path such that the coupling electrode, depending on its position, is arranged most closely adjacent to at least one of the coupling devices so as to, depending on the position of the coupling electrode, be electrically in contact with the most closely adjacent at least one of the coupling devices or be capacitively coupled to the most closely adjacent at least one of the coupling devices (wherein a plurality of positions of the handle 16 exist along the adjustment path (corresponding to rotational movement about rotation axis A) such that the coupling electrode 40, 42, and 48, depending on its position, is arranged most closely adjacent to at least one of the coupling devices 38 so as to, depending on the position of the coupling electrode 40, 42, and 48, be electrically in contact with the most closely adjacent at least one of the coupling devices 38; Figs. 14-16, [0163]-[0170], and [0172], see also Figs. 1-7); and 
wherein the processing circuitry is adapted to detect a position-dependent influence on the measuring fields caused by the capacitive coupling of the coupling devices in order to develop and supply as an output position information of the handle (wherein the computing unit processing circuitry is adapted to detect a position-dependent influence on the measuring fields caused by the capacitive coupling of the coupling devices 38 in order to develop and supply as an output position information of the handle 16; see [0012] and [0163]-[0169]).  
However, it is noted that Korherr does not teach:
each of the coupling devices being disposed by the bearing over the detection surface positioned so that a plurality of adjacent ones of the measuring fields are each capacitively coupled to an associated coupling device of the plurality of coupling devices, wherein the measuring fields associated with each respective coupling device of the plurality define exactly one partial region of the detection surface.
	Klein teaches:
each of coupling electrodes being disposed over a detection surface positioned so that a measuring field is associated with an electrode of a plurality of electrodes, wherein the measuring field associated with each respective electrode of the plurality define exactly one partial region of the detection surface (each of coupling electrodes 31, 32, 33, and 35 being disposed over a detection surface 15 positioned so that a measuring field is associated with an electrode of a plurality electrodes 31, 32, 33, and 35, wherein the measuring field associated with each respective electrode of the plurality define exactly one partial region 31, 32, 33, or 35, of the detection surface 15; Fig. 3, [0013], and [0033], see also [0030]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the input device taught by Korherr to include: the features taught by Klein, in order to trigger a direction-dependent function.  (Klein: [0033]).
	However, it is noted that Korherr as modified by Klein does not teach:
a capacitive detection surface having associated therewith two spatially overlapping arrays of electrodes; 
processing circuitry that is electrically connected to the array electrodes and is adapted to form, through use of the array electrodes, an associated array of electrical measuring fields for spatially resolving detection of a capacitive influence on the detection surface; 
each of the coupling devices being insulated from each other and the electrodes of the arrays, and being disposed by the bearing over the detection surface positioned so that a plurality of adjacent ones of the measuring fields are each capacitively coupled to an associated coupling device of the plurality of coupling devices, wherein the measuring fields associated with each respective coupling device of the plurality define exactly one partial region of the detection surface.
	Marriott teaches:
a capacitive detection surface having associated therewith two spatially overlapping arrays of electrodes (a touch pad 2 capacitive detection surface having associated therewith two spatially overlapping arrays of electrodes 6; see FIG. 1, [0011] (touch pad sensor grid), [0012] (touch pad with electrode layers of row and column electrodes), and [0014]); 
processing circuitry that is electrically connected to the array electrodes and is adapted to form, through use of the array electrodes, an associated array of electrical measuring fields for spatially resolving detection of a capacitive influence on the detection surface (circuit board/sensing electronics processing circuitry that is electrically connected to the array electrodes 6 and is adapted to form, through use of the array electrodes 6, an associated array of electrical measuring fields for spatially resolving detection of a capacitive influence on the touch pad 2 capacitive detection surface; FIG. 1 and [0014]); 
a plurality of adjacent ones of the measuring fields are each associated with a region of a plurality of regions, wherein the measuring fields associated with each respective region of the plurality define exactly one partial region of the detection surface (a plurality of adjacent ones of the measuring fields are each associated with a region of a plurality of regions, wherein the measuring fields associated with each respective region of the plurality define exactly one partial region of the touch pad 2 capacitive detection surface; FIGs. 1 and 2, annotated FIG. 2 below, [0014], [0044], [0045], and [0047]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the input device taught by Korherr as modified by Klein: to include the features taught by Marriott, such that Korherr as modified teaches:  a capacitive detection surface having associated therewith two spatially overlapping arrays of electrodes (the capacitive detection surface taught by Korherr combined with the capacitive detection surface and array of electrodes taught by Marriott); processing circuitry that is electrically connected to the array electrodes and is adapted to form, through use of the array electrodes, an associated array of electrical measuring fields for spatially resolving detection of a capacitive influence on the detection surface (the processing circuitry, capacitive detection surface, associated array of electrical measuring fields, and capacitive influence on the detection surface taught by Korherr combined with the processing circuitry, array electrodes, associated array of electrical measuring fields, and capacitive influence on the detection surface taught by Marriott); each of the coupling devices being insulated from each other and the electrodes of the arrays, and being disposed by the bearing over the detection surface positioned so that a plurality of adjacent ones of the measuring fields are each capacitively coupled to an associated coupling device of the plurality of coupling devices, wherein the measuring fields associated with each respective coupling device of the plurality define exactly one partial region of the detection surface (each of the coupling devices, capacitive detection surface, adjustment path, bearing, measuring field, associated coupling device, plurality of coupling devices, measuring field associated with each respective coupling device, and one partial region taught by Korherr combined with each of coupling electrodes, detection surface, measuring field, associated with an electrode, plurality of electrodes, measuring field associated with each respective electrode, and one partial region taught by Klein, and the plurality of adjacent ones of the measuring fields, associated with a region, plurality of regions, measuring fields associated with each respective region, one partial region, and detection surface taught by Marriott), because such a modification is based on the use of known techniques to improve similar devices in the same way.  More specifically, the input device that includes a direction-dependent function taught by Marriott (FIGs. 1 and 2, [0014], and [0047], see also [0019]) is comparable to the input device that includes a direction-dependent function taught by Korherr as modified by Klein because they are both input devices that include a direction-dependent function.  Therefore, it is within the capabilities of one of ordinary skill in the art to modify the input device taught by Korherr as modified by Klein to include: the features taught by Marriott, with the predictable result of providing an input device that includes a direction-dependent function.


    PNG
    media_image1.png
    811
    1268
    media_image1.png
    Greyscale




Regarding claim 2, Korherr as modified by Klein and Marriott teaches:
The input device according to the claim 1, wherein the electrodes of the arrays have overlapping points arranged as a grid structure, and the position of the measuring fields is defined by the overlapping points of the grid structure (Korherr: the capacitive screen 12 detection surface and measuring fields; see Fig. 1, [0012], and [0081]; Klein: measuring field; [0033]; Marriott: wherein electrodes 6 of arrays have overlapping points arranged as a grid structure, and a position of measuring fields is defined by the overlapping points of the grid structure; see FIGs. 1 and 2, [0011], [0012], [0014], [0044], [0045], and [0047]).  

	Regarding claim 5, Korherr as modified by Klein and Marriott teaches:
The input device according to claim 1, wherein the handle is displaceable into a plurality of direction-specific end positions relative to the detection surface, and one direction-specific multi-region exists for each direction-specific end position, and the processing circuitry is further adapted to detect the capacitive influence on the measuring fields associated with the direction-specific multi-regions caused by displacement of the handle into each respective direction-specific end position so as to develop and supply as an output direction-specific displacement information for the handle (Korherr: wherein the handle 16 is displaceable into a plurality of direction-specific end positions relative to the capacitive screen 12 detection surface, and one direction-specific region exists for each direction-specific end position, and the computing unit processing circuitry is further adapted to detect the capacitive influence on the measuring fields associated with the direction-specific regions caused by displacement of the handle 16 into each respective direction-specific end position so as to develop and supply as an output direction-specific displacement information for the handle 16 – i.e., all coupling devices 38 are simultaneously pressed onto the operator interface 14 actuating a corresponding contact pattern; Figs. 1 and 4-7, [0012], [0092], [0130], and [0131], see also Figs. 14-16; Klein: a handle 7 is displaceable into a plurality of direction-specific end positions relative to a detection surface 15 (i.e., displaceable into a direction-specific (corresponding to direction-dependent function region 31) end position, a direction-specific (corresponding to direction-dependent function region 32) end position, etc.), and one direction-specific region 31, 32, 33, or 35 exists for each direction-specific end position, and an evaluation unit 16 processing circuitry is further adapted to detect a capacitive influence on measuring fields associated with the direction-specific regions 31, 32, 33, and 35 caused by displacement of the handle 7 into each respective direction-specific end position so as to develop and supply as an output a direction-specific displacement information for the handle 7; Figs. 1-3, [0005], [0008], [0027], [0029], [0030], and [0033], and claims 1 and 12; Marriott: one direction-specific multi-region exists for each direction-specific region 42 (A, B, C, and D), and a circuit board/sensing electronics processing circuitry is further adapted to detect a capacitive influence on measuring fields associated with the direction-specific multi-regions caused by selection of each respective direction-specific region 42 (A, B, C, and D) so as to develop and supply as an output direction-specific displacement information for a touch pad 2 capacitance detection surface; FIGS. 1 and 2, annotated FIG. 2 above, [0014], [0044], [0045], and [0047]).  

	Regarding claim 6, Korherr as modified by Klein and Marriott teaches:
The input device according to claim 1, wherein the coupling electrode comprises a portion of a ball bearing (Korherr: wherein the coupling electrode 40, 42, and 48 comprises a portion of a ball bearing; Figs. 14-16, [0167], [0168], [0170], and [0172], see also Figs. 4-7, [0121], [0123], [0124], [0126], [0127], and [0168]).  

	Regarding claim 7, Korherr as modified by Klein and Marriott teaches:
The input device according to claim 1, wherein the handle, is mounted on the detection surface so as to be movable about an axis of rotation orthogonal to the detection surface, and the adjustment path defines a substantially circular inner region of the detection surface (Korherr: wherein the handle 16, is mounted on the capacitive screen 12 detection surface so as to be movable about an axis of rotation A orthogonal to the capacitive screen 12 detection surface, and the adjustment path (corresponding to rotational movement about rotation axis A) defines a substantially circular inner region of the capacitive screen 12 detection surface; Figs. 1-7, [0018], [0083], [0085], [0091], [0126], and [0127], see also Figs. 14-16; see also Klein: a handle 7, is mounted on a detection surface 15 so as to be movable about an axis of rotation orthogonal to the detection surface 15, and an adjustment path defines a substantially circular inner region 34 of the detection surface 15; Fig. 1, [0006], [0027], [0028], and [0033], see also [0010]).  

	Regarding claim 8, Korherr as modified by Klein and Marriott teaches:
The input device according to claim 7, wherein at least one measuring field is located outside all of the partial regions and all of the multi-regions exist in the inner region (Korherr: wherein at least one measuring field is located outside all of the partial regions (where the measuring field associated with each respective coupling device 38 of the plurality of coupling devices 38 defines exactly one partial region of the capacitive screen 12 detection surface) and all multi-regions exist in the inner region; Figs. 1-7, [0012], and [0081]-[0083], see also Figs. 14-16; Klein: at least one measuring field is located outside of all partial regions 31, 32, 33, and 35 and all multi-regions exist in the inner region 34; Figs. 1 and 3, [0027], and [0033]; Marriott: at least one measuring field is located outside all of partial regions and all multi-regions exist in an inner region 34; FIGs. 1 and 2, annotated FIG. 2 above, [0014], [0038]-[0040], [0044], [0045], and [0047]).  

	Regarding claim 9, Korherr as modified by Klein and Marriott teaches:
The input device according to claim 7, wherein the plurality of coupling devices are distributed about the axis of rotation (Korherr: wherein the plurality of coupling devices 38 are distributed about the axis of rotation A; Figs. 1-7, [0018], [0091], [0126], and [0127], see also Figs. 14-16).  

	Regarding claim 10, Korherr as modified by Klein and Marriott teaches:
The input device according to claim 1, wherein the plurality of coupling devices are attached to the support (Korherr: wherein the plurality of coupling devices 38 are attached to a support 22; Figs. 14-16 and [0165], see also Figs. 2-6).  

	Regarding claim 11, Korherr as modified by Klein and Marriott teaches:
The input device according to claim 10, wherein the plurality of coupling devices are connected to the support in at least one manner from the group consisting of: positively, non-positively and substance-to-substance connection (Korherr: wherein the plurality of coupling devices 38 are connected to the support 22 positively and substance-to-substance connection; Figs. 14-16 and [0165], see also Figs. 2-6).  

	Regarding claim 14, Korherr as modified by Klein and Marriott teaches:
The input device according to claim 1, wherein the capacitive detection surface is part of one of the group consisting of a touchpad and a touchscreen (Korherr: wherein the capacitive screen 12 detection surface is a touchscreen; Fig. 1 and [0081]; see also Klein: an actuating element/touchscreen 4 capacitive detection surface is a touchscreen; Fig. 1 and [0027], see also Fig. 3; see also Marriott: a touch pad 2 capacitive detection surface is a touchpad; FIG. 1 and [0014], see also FIG. 2).  

	Regarding claim 15, Korherr as modified by Klein and Marriott teaches:
A motor vehicle comprising the input device according to claim 1 (Korherr: A motor vehicle comprising the input device 10 according to claim 1; Fig. 1, claim 1 above, and [0080]; see also Klein: [0019] and claim 11).   

	Regarding claim 16, Korherr as modified by Klein and Marriott teaches:
The input device according to claim 1, wherein the partial region is contiguous (Korherr: the partial region; see Figs. 14-16, [0012], and [0163]-[0169]; see also Figs. 1-7; Klein: wherein a partial region 31, 32, 33, or 35 is contiguous; Figs. 1 and 3, [0013], and [0033], see also [0030]; see also Marriott: wherein a partial region is contiguous; FIGs. 1 and 2, annotated FIG. 2 above, [0014], [0044], [0045], and [0047]).  

	Regarding claim 17, Korherr as modified by Klein and Marriott teaches:
The input device according to claim 1, wherein the handle is substantially ring-shaped (Korherr: wherein the handle 16 is substantially ring-shaped; Figs. 1-7 and [0083], see also Figs. 14-16).  

	Regarding claim 18, Korherr as modified by Klein and Marriott teaches:
The input device according to claim 1, wherein the coupling electrode is electrically
 isolated from an operator touching the handle (Korherr: wherein the coupling electrode 40, 42, and 48 is electrically isolated from an operator touching the handle 16 (i.e., when coupling devices 38 are not being pressed onto the capacitive screen 12 detection surface – no rotational actuation or pressure actuation); Figs. 14 and 16, [0167]-[0170], and [0172], see also Figs. 1-7).  


Claims 3, 4, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Korherr in view of Klein, in further view of Marriott, and in further view of Orsley et al. in US 2007/0247421 A1 (hereinafter Orsley).

	Regarding claim 3, Korherr as modified by Klein and Marriott teaches:
The input device according claim 1, wherein the handle has a second degree of freedom of movement in that it can be displaced in relation to the detection surface in a restoring manner from a rest position into an end position, the handle being supported, wherein the end position is in each case such that the coupling electrode at least one of (i) electrically contacts at least two of the plurality of coupling devices and (ii) is capacitively coupled with at least two of the plurality of coupling devices, so that at least two of the electrical measuring fields are capacitively influenced, wherein the at least two of the electrical measuring fields that are capacitively influenced are each associated with a respective partial region such that the partial regions taken collectively define a multi-region of the detection surface; and wherein the processing circuitry is further adapted to detect the capacitive influence on the measuring fields associated with the multi-region caused by displacement of the handle into the end position, in order to further develop and supply as an output information regarding displacement of the handle (Korherr: wherein the handle 16 has a second degree of freedom of movement (pressure actuation movement substantially parallel to rotational axis A) in that it can be displaced in relation to the capacitive screen 12 detection surface in a restoring manner from a rest position into an end position, the handle 16 being supported, wherein the end position is in each case such that the coupling electrode 40, 42, and 48 (i) electrically contacts at least two of the plurality of coupling devices 38, so that at least two of the electrical measuring fields are capacitively influenced, wherein the at least two of the electrical measuring fields that are capacitively influenced are each associated with a respective partial region such that the partial regions taken collectively define a multi-region of the capacitive screen 12 detection surface – i.e., all coupling devices 38 are simultaneously pressed onto the operator interface 14 actuating a corresponding contact pattern; and wherein the computing unit processing circuitry is further adapted to detect the capacitive influence on the measuring fields associated with the multi-region caused by displacement of the handle 16 into the end position, in order to further develop and supply as an output information regarding displacement information of the handle 16; Figs. 14-16, [0166]-[0168], [0170], [0172], and [0174] see also Figs. 1-7, [0012], [0019], [0092], [0126]-[0128], [0130], and [0131]; Klein: a handle 7 has a second degree of freedom of movement (actuating force/direction-dependent function movement) in that it can be displaced in relation to a detection surface 15 in a restoring manner from a rest position into an end position, the handle 7 being supported, wherein the end position is in each case such that an operator (ii) is capacitively coupled with an electrode 31, 32, 33, or 35, so that an electrical measuring field is capacitively influenced, wherein the electrical measuring field that is capacitively influenced is associated with a respective partial region 31, 32, 33, or 35 such that the partial regions 31, 32, 33, or 35 taken collectively define a multi-region of the detection surface 15; and wherein evaluation unit 16 processing circuitry is further adapted to detect the capacitive influence on measuring fields associated with the multi-region 31, 32, 33, and 35 caused by displacement of the handle 7 into the end position, in order to further develop and supply as an output information regarding displacement of the handle 7; Figs. 1-3, [0005], [0008], [0027], [0029], [0030], [0033], and claims 1 and 12; Marriott: an operator (ii) is capacitively coupled with at least two of a plurality of regions, so that at least two of electrical measuring fields are capacitively influenced, wherein the at least two of the electrical measuring fields that are capacitively influenced are each associated with a respective partial region such that the partial regions taken collectively define a multi-region of a detection surface of capacitive detection device 2; and wherein circuit board/sensing electronics processing circuitry is further adapted to detect a capacitive influence on measuring fields associated with the multi-region, in order to further develop and supply as an output information regarding of a capacitive detection device 2; FIGs. 1 and 2, annotated FIG. 2 above, [0014], [0044], [0045], and [0047]).  
	However, it is noted that Korherr as modified by Klein and Marriott does not teach:
the handle being supported so as to be tiltable.
	Orsley teaches:
a handle being supported so as to be tiltable (a handle 70 being supported so as to be tiltable; Fig. 4B and [0073], see also Figs. 1, 2, 3B, 4A, 14A-B, and 15, [0056], [0061], [0132], [0133], and [0135]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the input device taught by Korherr as modified by Klein and Marriott to include: the feature taught by Orsley, such that Korherr as modified teaches: the claimed feature, because such a modification is based on the use of known techniques to improve similar devices in the same way.  More specifically, the input device that includes a direction-dependent function taught by Orsley ([0073]) is comparable to the input device that includes a direction-dependent function taught by Korherr as modified by Klein and Marriott because they are both input devices that include a direction-dependent function.  Therefore, it is within the capabilities of one of ordinary skill in the art to modify the input device taught by Korherr as modified by Klein and Marriott to include: the features taught by Orsley, with the predictable result of providing an input device that includes a direction-dependent function.

	Regarding claim 4, Korherr as modified by Klein, Marriott, and Orsley teaches:
The input device according to claim 3, wherein the coupling devices associated with a multi-region are situated most closely adjacent to each other (Korherr: the coupling devices 38 associated with a multi-region are situated most closely adjacent to each other – i.e., all coupling devices 38 are simultaneously pressed onto the operator interface 14 actuating a corresponding contact pattern; Figs. 1, 4, 6, and 7, [0092], [0130], and [0131], see also Figs. 14 and 16; Klein: electrodes 31, 32, 33, and 35 associated with a region 31, 32, 33, and 35 are situated most closely adjacent to each other; Fig. 3 and [0033]; Marriott: regions associated with a multi-region, are situated most closely adjacent to each other; FIGs. 1 and 2, annotated FIG. 2 above, [0014], [0044], [0045], and [0047]).  

	Regarding claim 21, Korherr as modified by Klein, Marriott, and Orsley teaches:
The input device according to claim 3, wherein the multi-region is contiguous (Korherr: the multi-region; Figs. 14-16, [0012], and [0174], see also [0130], and [0131]; see also Klein: where a multi-region is contiguous; Figs. 1 and 3, [0027], [0029], [0030], and [0033], and Marriott: wherein a multi-region is contiguous; FIGs. 1 and 2, annotated FIG. 2 above, [0014], [0044], [0045], and [0047]).


Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Korherr in view of Klein, in further view of Marriott, and in further view of Fischer et al. in US 2019/0391672 A1 (hereinafter Fischer).

Regarding claim 12, Korherr as modified by Klein and Marriott teaches:
The input device according to claim 1, wherein the support comprises a ring of non-conductive material in which the coupling devices are disposed (Korherr: wherein a support 22 comprises a ring of non-conductive material in which the coupling devices 38 are disposed; Figs. 14-16 and [0165]).  
	However, it is noted that Korherr as modified by Klein and Marriott does not teach:
wherein the support comprises a ring of plastic in which the coupling devices are disposed.
	Fischer teaches:
wherein a support comprises a ring of plastic in which coupling devices are disposed (wherein a support 24 comprises a ring of plastic in which coupling devices 50 are disposed; Figs. 2 and 3, [0045], and [0047]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the input device taught by Korherr as modified by Klein and Marriott to include: the feature taught by Fischer, such that Korherr as modified teaches: the claimed feature, because such a modification is based on the use of known techniques to improve similar devices in the same way.  More specifically, the input device including the support taught by Fischer (Figs. 1-3, [0045], and [0047]) is comparable to the input device including the support taught by Korherr as modified by Klein and Marriott because they are both input devices that include a support.  Therefore, it is within the capabilities of one of ordinary skill in the art to modify the input device taught by Korherr as modified by Klein and Marriott to include: the feature taught by Fischer, with the predictable result of providing an input device that includes a support.

	Regarding claim 13, Korherr as modified by Klein, Marriott, and Fischer teaches:
The input device according to claim 12, wherein the ring has a latching contour adapted to cooperate with at least one latching lug formed on the handling means (Korherr: the ring (i.e., support 22 comprises a ring) and a handling means 16; Figs. 1 and 14-16, [0084], and [0165], see also Figs. 2-7; Fischer: wherein a ring has a latching contour adapted to cooperate with at least one latching lug formed on a handling means (wherein a ring (i.e., support 24 comprises a ring) has a latching contour 46 and 48 adapted to cooperate with at least one latching lug 40 formed on a handling means 22; Figs. 3 and 5 and [0045]-[0047]).
	The motivation to combine the references is to provide “defined rest positions.”  (Fischer: [0046]).


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Korherr in view of Klein, in further view of Marriott, and in further view of Diringer et al. in EP 0 837 482 A2 (hereinafter Diringer; an original copy and full machine translation thereof is/was provided with the Office action issued in response to the April 5, 2022 Amendment).

Regarding claim 19, Korherr as modified by Klein and Marriott teaches:
The input device according to claim 1, wherein the coupling electrode comprises a part (Korherr: wherein the coupling electrode 40, 42, and 48 comprises a part 42; Fig. 14, [0167], [0168], [0170], and [0172]).
	However, it is noted that Korherr as modified by Klein and Marriott does not teach:
wherein the coupling electrode comprises a sheet-metal stamped bent part.
	Diringer teaches:
a spring comprises a sheet-metal stamped bent part (a spring 10 comprises a sheet-metal stamped bent part; Description: para. 5 and claim 1, see also Description: para. 17).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the input device taught by Korherr as modified by Klein and Marriott to include: the feature taught by Diringer, such that Korherr as modified teaches: wherein the coupling electrode comprises a sheet-metal stamped bent part (the coupling electrode and part taught by Korherr as modified by Klein and Marriott combined with the spring and sheet-metal stamped bent part taught by Diringer), in order to provide a “spring that is simple and cheap manufacture.”  (Diringer: Description: para. 3).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Korherr in view of Klein, in further view of Marriott, and in further view of Bolender et al. in US 2018/0181251 A1 (hereinafter Bolender).

Regarding claim 20, Korherr as modified by Klein and Marriott teaches:
The input device according to claim 1.  
	However, it is noted that Korherr as modified by Klein and Marriott does not teach:
wherein the arrays are electrically isolated from each other.
Bolender teaches:
wherein arrays are electrically isolated from each other (wherein arrays 205 and 215 are electrically isolated from each other; FIG. 2, [0042], and [0043], see also FIG. 1, [0003], [0024], and [0026]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the input device taught by Korherr as modified by Klein and Marriott to include: the feature taught by Bolender, such that Korherr as modified teaches: the claimed feature, in order to “prevent them from electrically shorting to each other.”  (Bolender: [0043]).

Conclusion
Applicants’ amendments necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Kiyabu whose telephone number is (571) 270-7836.  The examiner can normally be reached Monday to Thursday 9:00 A.M. - 5:00 P.M. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the U.S. or Canada) or (571) 272-1000.


/K. K./
Examiner, Art Unit 2626

/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        7/11/2022B